Exhibit 10.24

RESTRICTED SHARE GRANT AGREEMENT

(Non-Employee Directors)

This Restricted Share Grant Agreement (“Agreement”) is entered into as of [DATE]
between ORASURE TECHNOLOGIES, INC., a Delaware corporation (“OraSure” or the
“Company”), and [NAME] (“Participant”).

The OraSure Technologies, Inc. Stock Award Plan (the “Plan”) is administered by
the Compensation Committee (the “Committee”) of the Board of Directors of
OraSure (the “Board”). This Agreement evidences the Committee’s grant of an
Award of Restricted Shares to Participant under the Plan. Capitalized terms not
otherwise defined in this Agreement have the meanings given in the Plan.

OraSure and Participant agree as follows:

1. Grant of Restricted Shares. Subject to the terms and conditions of this
Agreement and the Plan, OraSure shall issue to Participant [# OF SHARES] shares
of OraSure common stock (the “Restricted Shares”).

2. Terms of Restricted Shares. The Restricted Shares shall be subject to all the
provisions of the Plan and to the following terms and conditions:

2.1 Transfer Restrictions. Except as expressly provided in Section 2.2, none of
the Restricted Shares, or any rights under this Agreement, may be sold,
assigned, transferred, pledged, encumbered, or otherwise disposed of,
voluntarily or involuntarily, by Participant. The foregoing restrictions are in
addition to any other restrictions on transfer of the Restricted Shares arising
under federal or state securities laws or other agreements with OraSure. Any
purported sale, assignment, transfer, pledge, encumbrance, or other disposition
of Restricted Shares in violation of this Agreement shall be null and void and
may and should be enjoined.

2.2 Vesting of Restricted Shares. Provided that the Restricted Shares have not
been previously forfeited, the Restricted Shares shall become Vested, and the
restrictions set forth in Section 2.1 shall expire upon the earlier of:
(a) [DATE], or (b) the occurrence of a Change of Control (as defined in the
Plan). When the Restricted Shares have become Vested, OraSure shall deliver to
Participant one or more share certificates evidencing the Vested Restricted
Shares, without the legend described in Section 4, and shall return the
corresponding stock power or stock powers described in Section 4. The terms of
this Agreement, including, but not limited to, the number of such Restricted
Shares which shall become Vested in accordance with this Section 2.2, shall be
subject to adjustment pursuant to Section 14.2 of the Plan.

2.3 Service Requirement–Forfeiture. If Participant’s service on the Board
terminates for any reason prior to the date the Restricted Shares become Vested,
all of the Restricted Shares that are not then Vested shall be forfeited to
OraSure with no payment to Participant.

 

-1-



--------------------------------------------------------------------------------

3. Rights as Stockholder. Except as expressly provided in this Agreement,
Participant shall be entitled to all the rights of a stockholder with respect to
the Restricted Shares, including the right to vote the Restricted Shares and to
receive cash dividends, if any, payable with respect to the Restricted Shares
subject to the restrictions described in Section 9.6 of the Plan. Any stock
dividends issued with respect to the Restricted Shares before the Restricted
Shares have become Vested shall be treated as additional Restricted Shares
subject to this Agreement and shall become Vested as the Restricted Shares with
respect to which such stock dividends were issued become Vested.

4. Share Certificates. Certificates for the Restricted Shares shall be issued in
Participant’s name and shall be held by OraSure until the Restricted Shares are
Vested or forfeited as provided in this Agreement. Participant shall execute and
deliver to OraSure a separate stock power in blank with respect to each
certificate for the Restricted Shares. All certificates for Restricted Shares
that have not yet become Vested shall bear a legend in substantially the
following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED AS RESTRICTED SHARES UNDER
THE ORASURE TECHNOLOGIES, INC., STOCK AWARD PLAN (THE “PLAN”) AND ARE SUBJECT TO
RESTRICTIONS ON THEIR SALE, ASSIGNMENT, TRANSFER, PLEDGE, ENCUMBRANCE, OR OTHER
DISPOSITION SET FORTH IN A RESTRICTED SHARE GRANT AGREEMENT UNDER THE PLAN. A
COPY OF THE RESTRICTED SHARE GRANT AGREEMENT MAY BE OBTAINED UPON WRITTEN
REQUEST FROM ORASURE TECHNOLOGIES, INC.

Certificates for the Restricted Shares may also bear any other restrictive
legends required by law or any other agreement.

5. Federal Tax Election. Participant agrees to promptly notify OraSure if
Participant makes an election under Internal Revenue Code Section 83(b) with
respect to the Restricted Shares. Participant acknowledges that such an election
must be made within 30 days after the issuance of the Restricted Shares.

6. Withholding Taxes. Participant shall pay to OraSure, or permit OraSure to
withhold from other amounts payable to Participant, as compensation or
otherwise, an amount sufficient to satisfy all federal, state, and local
withholding tax requirements or tax liability with respect to the issuance or
the Vesting of the Restricted Shares. Alternatively, Participant may, by written
notice to the Committee that complies with any applicable timing restrictions
imposed pursuant to Rule 16b-3 under the Exchange Act, elect to satisfy all or a
part of the withholding tax obligations incident to the issuance or Vesting of
the Restricted Shares by having OraSure withhold a portion of the Restricted
Shares that would otherwise be issuable to Participant. Such Restricted Shares
will be valued based on their Fair Market Value on the date the tax withholding
is required to be made. Any stock withholding with respect to Participant will
be subject to such limitations as the Committee may impose to comply with the
requirements of the Exchange Act.

 

-2-



--------------------------------------------------------------------------------

7. Other Documents. Participant agrees to furnish OraSure any documents or
representations OraSure may require related to the Restricted Shares or this
Agreement to assure compliance with applicable laws and regulations.

8. Service Period. Except as otherwise provided in Section 2.2, the period of
service to be performed by Participant as a member of the Board in connection
with the issuance of the Restricted Shares pursuant to Section 1 is the one
(1) year period beginning on the date of this Agreement and ending on [DATE].

9. No Employment Contract. Neither the Plan nor this Agreement constitutes a
contract of employment of Participant by OraSure.

10. Notices. Any notices under this Agreement shall be in writing and shall be
effective when actually delivered personally or, if mailed, when deposited as
certified mail, directed to OraSure at its principal offices, to Participant at
the address maintained in OraSure’s records, or to such other address as either
party may specify by notice to the other party.

11. Choice of Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to any contrary conflicts of laws
rules.

12. Successorship. Subject to the restrictions on transferability of the
Restricted Shares set forth in this Agreement and the Plan, this Agreement shall
be binding upon and benefit the parties, their successors and assigns.

 

    ORASURE TECHNOLOGIES, INC.

 

    By:  

 

[NAME OF DIRECTOR]           Title:  

 

 

-3-